[Cite as Studnicka v. Bur. of Workers' Comp., 2012-Ohio-4266.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



ROBERT STUDNICKA,                                :         APPEAL NO. C-110724
                                                           TRIAL NO. A-0905674
        Plaintiff-Appellant,                     :
                                                                 O P I N I O N.
  vs.                                            :

ADMINISTRATOR, OHIO BUREAU                       :
OF WORKERS’ COMPENSATION,
                                                 :
     Defendant-Appellee,
                                                 :
   and
                                                 :
GREEN TOWNSHIP POLICE,

        Defendant.                               :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Cause
                           Remanded

Date of Judgment Entry on Appeal: September 21, 2012



Fox & Fox Co, LPA, Bernard C. Fox, Jr., and M. Christopher Kneflin for Plaintiff-
Appellant,

Michael DeWine, Attorney General of Ohio, and Dianna K. Bond, Assistant Attorney
General, for Defendant-Appellee.



Please note: This case has been removed from the accelerated calendar.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



D INKELACKER , Judge.

       {¶1}     The Ohio Bureau of Workers’ Compensation (“BWC”) denied the

claim of plaintiff-appellant Robert Studnicka for compensation for additional

conditions related to a workplace injury. Studnicka appealed that decision to the

trial court, which partially affirmed the BWC’s decision after a bench trial. On

appeal, Studnicka claims that the trial court’s decision denying his claim in part was

against the manifest weight of the evidence. We agree.

                         Facts and Procedural Background

       {¶2}     On September 4, 2008, Studnicka was working as a police officer for

Green Township when he injured his left knee. He was initially diagnosed with a

torn medial meniscus—a condition that was allowed by the BWC. After subsequent

treatment, Studnicka’s treating orthopedic surgeon diagnosed the additional

conditions of left knee synovitis and osteoarthritis. Surgery to treat those conditions

allowed Studnicka to return to work.

       {¶3}     When Studnicka filed for the additional conditions of synovitis and

osteoarthritis, his application was denied by the BWC. He then filed an appeal of

that determination with the trial court. At the bench trial, Studnicka offered the

testimony of his treating orthopedic surgeon. A second surgeon testified on behalf of

the BWC.      Both experts acknowledged that Studnicka’s left knee had contained

osteoarthritis prior to his industrial injury, but they differed as to whether the

accident “substantially aggravated” the condition. The trial court concluded that the

BWC had properly denied the condition, finding that Studnicka had failed to show

that the osteoarthritis was a preexisting condition. And, “[i]f the osteoarthritis was




                                          2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


not a preexisting condition, then it was not substantially aggravated by the * * *

industrial accident.”

       {¶4}     As to the synovitis, both experts agreed that it was related to the

accident, so the trial court directed a verdict in favor of Studnicka on that issue.

                        Finding Contrary to Undisputed Evidence
                                  Requires Reversal

       {¶5}     In one assignment of error, Studnicka claims that the decision of the

trial court upholding the BWC’s decision denying his claim for aggravation of his

osteoarthritis was against the manifest weight of the evidence. When addressing a

manifest-weight-of-the-evidence challenge, this court uses the same standard in civil

cases as in criminal matters. See Eastley v. Volkman, 132 Ohio St.3d 328, 2012-

Ohio-2179, 972 N.E.2d 517, ¶ 17-23. Therefore, this court must review the entire

record, weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether, in resolving conflicts in the evidence, the trier

of fact clearly lost its way and created a manifest miscarriage of justice. State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

       {¶6}     To succeed on his workers' compensation claim to participate for the

additional conditions, Studnicka had to demonstrate by a preponderance of the

evidence that he suffered from the additional conditions and that they had been

proximately caused by his workplace injury. R.C. 4123.01(C). In order to make that

claim based on the aggravation of a preexisting condition, he had to show that the

condition was “substantially aggravated” by the accident. R.C. 4123.01(C)(4).

       {¶7}     In this case, both experts agreed that Studnicka had osteoarthritis in

his left knee, and that the condition had existed at the time of the injury. Expert

testimony is not necessarily conclusive—even when it is not contradicted by the


                                            3
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


opposing party's evidence. See State v. Brown, 5 Ohio St.3d 133, 135, 449 N.E.2d 449

(1983). But the trier of fact may not arbitrarily ignore expert testimony. State v.

White, 118 Ohio St.3d 12, 2008-Ohio-1623, 885 N.E.2d 905, ¶ 71-73. Some objective

reasoning must support the decision to reject it. Id.

       {¶8}    In this case, the record does not contain any competent, credible

evidence to support the trial court's judgment denying Studnicka the right to

participate in the workers' compensation fund for the additional condition requested.

Both sides agreed that he suffered from osteoarthritis in his left knee and that the

condition existed prior to his workplace injury. The only dispute was whether the

condition was substantially aggravated by the accident. There is no evidence in the

record to support the trial court’s conclusion that Studnicka did not suffer from a

preexisting condition.

                                     Conclusion

       {¶9}    As this court recently noted, we must indulge every reasonable

presumption in favor of the trial court's judgment. Bell v. Bur. of Workers’ Comp.,

1st Dist. No. C-110166, 2012-Ohio-1364, ¶ 27 (citations omitted). But for that

presumption to apply, the decision must be supported by competent, credible

evidence. See id.

       {¶10}   Because the determination made by the trial court is not supported by

the record, the decision was against the manifest weight of the evidence.           We

therefore sustain Studnicka’s sole assignment of error, reverse the portion of the trial

court’s judgment upholding the BWC’s denial of his claim for aggravation of his left-

knee osteoarthritis, and remand the case to the trial court for a new trial on the issue

of compensation for aggravation of the left-knee osteoarthritis.        See Hanna v.




                                           4
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


Wagner, 39 Ohio St.2d 64, 66, 313 N.E.2d 842 (1974). The court’s judgment is

affirmed in all other respects.

                    Judgment affirmed in part, reversed in part, and cause remanded.


HILDEBRANDT, P.J., and CUNNINGHAM, J., concur.
Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          5